Title: Fitch’s Assignment of Errors: Middlesex Superior Court, Cambridge, October–November 1769
From: Fitch, Samuel
To: 


       In the Case of Ann Jocelin against John Harrington heard and Adjudged at the Court of General Sessions of the Peace held at Concord within and for the County of Middlesex on the Second Tuesday of September in the Year of our Lord 1769. The Errors Assigned by the said John on the Certiorari are as follows vizt.
       1. It doth not Appear by the Record of the Judgment or Sentence of said Court of General Sessions of the peace, or by any part of the Record in said Case That the said John Harrington was ever accused by the said Ann Jocelin of being the Father of the Bastard Child born of her Body in June 1768 before the said Child was born nor ’till more than Twelve Months after:
       2. It doth not Appear by the Record of said Judgment or Sentence nor by any other Record of any proceedings in said Case That the said Ann Continued Constant in her Accusation of the said John to be the Father of the said Bastard Child, or That She was ever Examined upon Oath while She was pregnant with said Bastard Child, touching the same, nor that she was put upon the Discovery of the Truth relative thereto, in the Time of her Travail, all which by Law ought to have Appeared;
       3. It doth Appear by the Record of the said Judgment and Sentence of said Court in said Case, That The said Judgment was founded upon the Oath of the said Ann in said Court, That the said John was the Father of said Bastard Child, and upon that only;
       4. The said Ann was not put upon the Discovery of the Truth relative to said Bastard Child during the Time of her Travel nor did she Charge the said John with being the Father of said Child during said Time, nor till long after.
       Wherefore the said John prays That the said Order Sentence Judgment and proceedings of said Court of General Sessions of the peace, may be quashed and That he be allowed his Charges occasioned thereby and Costs.
        Saml. Fitch for the said John Harrington
      